COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00529-CV


Rokeya Begum                           §    From the 348th District Court

                                       §    of Tarrant County (348-247521-10)
v.
                                       §    March 28, 2013

Sonia Jahan                            §    Per Curiam



                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM